Citation Nr: 0712743	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee small meniscus tear, including a rating in excess 
of 10 percent for right knee arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

3.  Entitlement to a compensable rating for chin scars. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision. 


FINDINGS OF FACT

1.  The evidence shows that the veteran has range of motion 
in his right knee from at least 0 to 105 degrees.

2.  The evidence fails to show any right knee instability.

3.  X-rays show degenerative joint disease in the right knee.

4.  The evidence fails to show that pseudofolliculitis barbae 
causes constant exudation or itching, extensive lesions, or 
marked disfigurement.

5.  The evidence fails to show that the veteran's 
pseudofolliculitis barbae affects either 5 percent of his 
entire body, or 5 percent of the exposed areas of his body.

6.  The evidence fails to show that the veteran uses 
intermittent systemic therapy to treat his pseudofolliculitis 
barbae.

7.  The medical evidence fails to show that the veteran's 
chin scars are moderately disfiguring.

9.  The medical evidence fails to show that the veteran's 
chin scars have any characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Criteria for ratings in excess of 20 percent for a 
meniscus tear of the right knee instability and 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5257, 5258, 5260, 
5261 (2006).

2.  Criteria for a rating in excess of 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 
7800, 7806 (as in effect prior to and since August 30, 2002).

3.  Criteria for a compensable rating for chin scars have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, DC 7800 (as in effect prior to and since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.



Right knee

The veteran is currently rated at 20 percent for a right knee 
injury under 38 C.F.R. § 4.71a, DC 5258.  Under this code, a 
20 percent rating is assigned for dislocated semilunar 
cartilage manifested by frequent episodes of "locking," 
pain, and effusion into the joint; and the 20 percent rating 
which is currently assigned is the maximum schedular rating 
available under this rating criteria.

The veteran has also been assigned a 10 percent rating for 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5010.  
Under this rating code, traumatic arthritis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010, Note 
(1).

Limitation of motion of the knees is rated under 38 C.F.R. 
§ 4.71, DCs 5260 & 5261.  Under DC 5260, a 10 percent rating 
is assigned when flexion is limited to 45 degrees, and a 20 
percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees, while a 20 
percent rating is assigned when extension is limited to 15 
degrees.  Normal range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II.  

Service medical records from shortly before the veteran's 
discharge show that the veteran complained of right knee 
pain.  An MRI in November 2001 showed tears of the medial and 
lateral menisci.  In December 2001, the veteran had range of 
motion in his right knee from 0 to 105 degrees.

The veteran indicated in July 2006 that he had not been 
treated for his knee since 2001.  In October 2006, the 
veteran underwent a VA examination at which he indicated that 
he had daily knee pain which he treats with ibuprofen.  
Nevertheless, the veteran indicated that he exercises daily; 
he has not had any surgery on his knee; and he does not use 
any assistive devices, such as a walker, cane, or crutches.  
The veteran serves as a teacher and as a ROTC instructor 
where he has difficulty doing sit-ups, pushups, and running 
drills with his students.  The veteran also has trouble 
climbing stairs.  Range of motion testing revealed that the 
veteran had motion in his right knee from 0 to 125 degrees.  
While there was grinding and pain with palpation, the 
veteran's right knee was stable to valgus and varus stresses.  
Following repetitive motion, the veteran had increased pain, 
but there was no fatigue, weakness, or lack of endurance 
noted; and no additional limitation of motion was caused by 
repetitive motion.  X-rays of the veteran's right knee showed 
degenerative joint disease.

As the veteran was shown to have at least 105 degrees of 
flexion and no limitation of extension in his right knee both 
times range of motion was measured, the veteran does not have 
compensable limitation of motion.  Nevertheless, the veteran 
was noted to have pain throughout range of motion testing.  
As such, the veteran is entitled to the 10 percent rating he 
was assigned, but no more.  See 38 C.F.R. § 4.45, 4.71a, DC 
5010.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
most recent examination, the veteran had no fatigue, 
weakness, or lack of endurance following repetitive motion.  
While the veteran did have pain on motion, this was covered 
by the rating that was assigned.  As such, an additional 
disability rating is not available based on weakness, 
fatigability, incoordination, or pain on movement.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1) (2006).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  While 
the veteran is receiving the highest rating under DC 5258, no 
evidence has been presented to show that the veteran's case 
presents any exceptional circumstances that would merit an 
extraschedular rating. 

Accordingly, ratings in excess of 20 percent for a torn 
meniscus in the right knee and 10 percent for degenerative 
joint disease in the right knee are denied.

Pseudofolliculitis barbae

The veteran is currently assigned a 10 percent rating for his 
pseudofolliculitis barbae under 38 C.F.R. § 4.118, DC 7806.  
During the pendency of this appeal, the regulations for 
rating disabilities of the skin were revised effective August 
30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  The Board 
will consider all applicable versions of the rating criteria, 
but the new criteria may only be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000.  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), a 10 percent rating is assigned for 
pseudofolliculitis barbae when it causes exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  A 30 percent rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

At a VA examination in June 2001, the veteran was diagnosed 
with cosmetic pseudofolliculitis barbae, and the examiner 
noted generally darkened scarring on the veteran's face.

The veteran indicated in July 2006 that he had not been 
treated for his pseudofolliculitis barbae since his 2001 VA 
examination.  He indicated that the problem had been with him 
since he first joined the military, and despite many 
different types of skin treatments, tenderness and itching 
were still prevalent and cuts and nicks were continuously 
causing dark and bumpy skin in the shaving area of his face.  

In October 2006, a VA examiner took several photographs of 
the veteran's face, which clearly show the presence of 
pseudofolliculitis barbae, but which do not show marked 
disfigurement of the face or extensive lesions.  The examiner 
also specifically noted that the veteran's pseudofolliculitis 
barbae had not caused any scarring or disfigurement.

While the veteran indicated that his pseudofolliculitis 
barbae itches, there is no evidence that the 
pseudofolliculitis barbae causes constant exudation or 
itching, and the photographs and opinion by the VA examiner 
fail to demonstrate that the pseudofolliculitis barbae has 
been productive of either extensive lesions, or marked 
disfigurement.  

As such, a rating in excess of 10 percent is not available 
for pseudofolliculitis barbae under the old rating criteria.

Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), a 10 percent rating is assigned for 
pseudofolliculitis barbae when it affects at least 5 percent, 
but less than 20 percent, of the entire body, or when it 
affects at least 5 percent, but less than 20 percent, of 
exposed areas affected; while a 20 percent rating is also 
assigned if treatment of the pseudofolliculitis barbae 
requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than 6 weeks during the past 12-month 
period.  

At the veteran's October 2006 VA examination, the veteran 
indicated that he is not on any prescription or over-the-
counter medication for his pseudofolliculitis barbae.  The 
examiner indicated that the veteran's pseudofolliculitis 
barbae covered less than 5 percent of his exposed areas, and 
less than 5 percent of his entire body area.  The examiner 
also failed to detect any scarring.

Based on the 2006 examination, it is clear that the veteran 
fails to meet the criteria for a rating in excess of 10 
percent for his pseudofolliculitis barbae, as the condition 
affects less than 5 percent of the veteran's entire body, and 
less than 5 percent of the exposed areas of his body.  The 
evidence also fails to show that the veteran uses any 
intermittent systemic therapy to treat his pseudofolliculitis 
barbae.  Accordingly, a rating in excess of 10 percent is not 
available for the veteran's pseudofolliculitis barbae under 
the new criteria.

The Board has also considered whether a rating is available 
for any potential scarring caused by the pseudofolliculitis 
barbae.  However, the examiner in October 2006 indicated that 
no scarring was present as a result of the pseudofolliculitis 
barbae. 

Accordingly, a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.

Chin Scars 

The veteran is currently assigned a noncompensable rating for 
his chin scars.  During the pendency of this appeal, the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, but the new criteria may only be applied 
as of their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.  

Under the old 38 C.F.R. § 4.118, DC 7800 (2001), scars that 
disfigured the head, face or neck were assigned a 
noncompensable rating if the disfigurement was slight, and a 
10 percent rating if the disfigurement was moderate.

Under the revised criteria, a 10 percent rating is assigned 
for a scar on the head, face or neck that has one 
characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2006).

The 8 characteristics of disfigurement are: 1) Scar 5 or more 
inches (13 or more cm.) in length; 2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 

At a VA examination in June 2001, the veteran indicated that 
during service he was playing sports and got hit under the 
chin on two occasions, causing lacerations.  No stitches were 
necessary.  The examiner found that the veteran had a one-
half inch laceration scar that had healed well without any 
keloid formation, pain, or tenderness.   

The veteran indicated in July 2006 that his chin scars had 
not been examined by a doctor since 2001.  He complained that 
the chin scars caused difficulty shaving as a result of the 
pseudofolliculitis barbae, noting that he cut the scarred 
skin weekly while shaving due to the raised portion of skin.

At a VA examination in October 2006, the veteran indicated 
that his chin scars seldom itch and are not tender.  The 
examiner noted three scars on the veteran's chin.  One is 
vertical and measures 1.5 cm long by .4 cm wide.  The second 
scar is also vertical and measures 1.2 cm long and .2 cm 
wide.  The third scar is horizontal and measures 2 cm long, 
and .2 cm wide.  The scars were nontender; there was no 
erythema or keloid formation; no abnormality of texture; no 
hypopigmentation or hyperpigmentation; there was no 
limitation of motion or function; there was no elevation or 
depression upon palpation; there was no inflammation, 
induration, or edema; and there was no ulceration or 
instability.

Color photographs of the veteran's face were also taken and 
associated with the claims file.  However, while they show 
the scars on the veteran's chin, the photographs appear to be 
consistent with the examiner's findings at the 2006 VA 
examination.

Under the old criteria, the medical evidence fails to show 
that the chin scars are more than slightly disfiguring.  Each 
scar is very small, and well healed, and without pain or 
tenderness.  While the scars may cause increased difficulty 
shaving, this fact alone does not cause the scars to be 
considered moderately disfiguring.

Under the revised criteria, the medical evidence, including 
the photographs, fails to show that the scars have any 
characteristics of disfigurement.  None of the scars are 
either 13 cm long or .6 cm wide; the surface contour of the 
scars is neither elevated nor depressed on palpation; none of 
the scars are adherent to underlying tissue; and none of the 
scars cover an area that is at least 39 sq. cm.

Accordingly, a compensable rating for the veteran's chin 
scars is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2006.  By this, and by previous letters, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service medical records have been obtained, and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he canceled the hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a right knee small 
meniscus tear, and a rating in excess of 10 percent for right 
knee arthritis is denied.

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.

A compensable rating for chin scars is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


